I am not in accord with the opinion of Mr. Justice BUSHNELL. The agreement to pay compensation at the rate of $18 *Page 498 
per week, approved by the department of labor and industry, was an adjudication that plaintiff was totally disabled.
When plaintiff's compensation was reduced to $11.52 per week, it was adjudicated that plaintiff was only partially disabled regardless of the fact that the order mentioned totaldisability.
It should be noted in the case at bar that plaintiff was injured August 17, 1931, and compensation was paid at the rate of $18 per week until August 28, 1932; that on November 10, 1932, an award was made finding that plaintiff was entitled to compensation at the rate of $11.52 per week from August 28, 1932; that compensation at the rate of $11.52 was paid until October 5, 1940; and that on January 27, 1941, plaintiff filed a petition for further compensation alleging total disability and asking for compensation benefits of $18 per week.
My Brother in his opinion states: "The award of the department should be limited to a period of six years prior to the date of the filing of the petition;" and cites Buzzn v. Muncey CartageCo., 248 Mich. 64, Hajduk v. Revere Copper  Brass, Inc.,268 Mich. 220, and Weaver v. Antrim Iron Co., 274 Mich. 493, in support of such claim.
My Brother seeks to inject the general statute of limitations into 2 Comp. Laws 1929, § 8453 (Stat. Ann. § 17.188), and thereby reverse our holdings in a long line of cases. We have consistently adhered to the rule that where the department of labor and industry has acquired jurisdiction of a case, it retains jurisdiction to the end of the compensable period.
In Jelusich v. Wisconsin Land  Lumber Co., 267 Mich. 313,319, the rule was stated as follows:
"The statute does not provide any limitation for the making of claims for further compensation under 2 Comp. Laws 1929, § 8453. These may be made *Page 499 
whenever there has been a change in the physical condition of the plaintiff. Harris v. Castile Mining Co., 222 Mich. 709;Klum v. Lutes-Sinclair Co., 236 Mich. 100; Austin v.Howard A. Davidson, Inc., 246 Mich. 599; Kibbey v. L.O.Gordon Manfg. Co., 260 Mich. 531. The only restriction upon such claims is that compensation may not be granted for a period greater than 500 weeks after the injury."
In Giampa v. Chrysler Corporation, 272 Mich. 327, we said:
"Defendant contends that compensation, if allowed, should commence on the filing of the petition for further compensation because of plaintiff's laches. The statute suggests no such defense. Delay may go to the good faith and integrity of the claim and properly may be considered by the department in connection with other evidence. See Louwaert v. D. Graff Sons, 256 Mich. 387. But once the department takes jurisdiction of an injury it retains it to the end of the compensable period, to award such compensation as the statute allows and the facts warrant. Jelusich v. Wisconsin Land  Lumber Co., 267 Mich. 313;  Rowe v. Consumers Power Co., 268 Mich. 162. Both extent and commencement of plaintiff's disability were questions of fact, not of jurisdiction."
See, also, Catino v. Morgan  Wright Co., 272 Mich. 154.
In Rowe v. Consumers Power Company, 268 Mich. 162, we said:
"All subsequent proceedings for compensation are administrative of, or incidental or supplemental to, the original award. The department has authority to review payments from time to time and the statute of limitations is not applicable to proceedings therefor."
In Gulec v. Chrysler Corp. (on rehearing), 292 Mich. 711, we held that it was within the power of *Page 500 
the department to fix the period of plaintiff's total disability so long as the beginning of that period was subsequent to its former adjudication.
In Kiviniemi v. Quincy Mining Co., 286 Mich. 680, we said:
"The power to review payments ceased when plaintiff * * * received the maximum number of weekly payments mentioned in the statute whether it be for partial disability * * * or total disability."
See, also, Willard v. Globe Housewrecking Co., 294 Mich. 42.
Buzzn v. Muncey Cartage Co., supra, cited by Mr. Justice BUSHNELL, was a mandamus proceeding to vacate a judgment based on an award of the industrial accident board, now department of labor and industry. In that case an award was granted plaintiff in November, 1915, no payments were made on the award and nothing further was done until October, 1928, when the award was certified to the circuit court of Wayne county for judgment. We held that the general statute of limitations (3 Comp. Laws 1929, § 13976 [Stat. Ann. § 27.605]) applies to actions in court to enforce an award of the department of labor and industry and plaintiff can recover only those instalments falling due within the statutory period before the institution of court action. The principle involved in the above case has no application to the facts in the case at bar.
In the Hajduk Case, supra, plaintiff was injured October 15, 1922. On May 5, 1933 (more than 10 years later), he filed a claim for compensation. We there held that the claim for compensation was not filed within a reasonable time; and that a reasonable time "by analogy to the statute of limitations will be deemed to be six years." In that case the jurisdiction *Page 501 
of the department of labor and industry had not been invoked within the so-called "six-year period," while in the case at bar, the department of labor and industry had acquired jurisdiction of the cause.
In Weaver v. Antrim Iron Co., supra, also cited by Mr. Justice BUSHNELL, plaintiff had an award in June, 1928, of $12 per week for total disability. The parties entered into an agreement fixing the period of total disability at five months. A settlement receipt was signed and filed with the department of labor and industry, but never approved. On August 1, 1933, plaintiff filed a petition for further compensation. Subsequently, plaintiff filed an application for "review of weekly payments." The department approved the award of its deputy allowing plaintiff compensation of $12 per week for "permanent total disability" from June 21, 1928. Upon appeal, we said: "If the settlement is not approved, the original award stands in full force, subject to the power of the department to review payments. * * * The amount thus found would be a sum for which the employee would be entitled to a certificate for judgment." (See 2 Comp. Laws 1929, § 8452 [Stat. Ann. § 17.187].) What was said about the statute of limitations in that case related only to a certificate issued by the department of labor and industry upon which plaintiff would be compelled to resort to court action for enforcement. The holding in this case when properly interpreted does not violate the rule announcement in Giampa v. ChryslerCorporation, supra.
The rule is clear that the general statute of limitations may not be invoked to bar a review of payments. I cannot concur in reversing the well-established rule that "once the department takes jurisdiction *Page 502 
of an injury it retains it to the end of the compensable period." In the case at bar, there is competent testimony to show that plaintiff has been totally disabled since January, 1933. This date is subsequent to the award for partial disability entered November 10, 1932.
The award should be affirmed, with costs to plaintiff.